 NEW ERA ELECTRIC COOP., INC.New Era Electric Cooperative,Inc.andInternationalBrotherhood of ElectricalWorkers, Local 346,AFL-CIO. Case 16-CA-5478April 21, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn January 8, 1975, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfilled cross-exceptions and a supporting brief.Pursuant to the provisions of :Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.iThe Administrative Law Judge found that the second-class linemanposition filed by Newland on December 19 is not substantially equivalentto the first-class lineman position formerly held by Hart. Newland wasassngned to a position on the construction crew, whereas Hart had formerlyperformed maintenance work. The Administralive Law Judge based hisconclusion that Newland's position is not substantially equivalent to thefirst-class lineman position on the lack of evidence that Hart was qualifiedto perform construction work.Assuming without deciding that Hart was an economic striker, we agreewith the Administrative Law Judge that the two positions are not substan-tially equivalent, but for reasons different from those advanced by him.Since the serviceman category is equivalent to first-class lineman and is thehighest ranking among Respondent's maintenance and construction em-ployees, Hart would undoubtedly be qualified to perform the work assign-ments of a second-class lineman, as admitted by Respondent.However, even assuming that Hart is qualified to perform the work, thetwo lineman positions are not substantial equivalents. A first-class linemansuch as Hart acts as a "troubleshooter" for Respondent, drives a truck, hasan assistant, and has 24-hour standby duties A second-class lineman worksunder a first-class lineman and has little or no overtime A first-class linemanreceives a higher hourly rate of pay amounting to 10 percent more than thebase pay of a second-class lineman, and, considering the amount of overtimeworked by a serviceman, the differential in total pay is substantially greaterFurithermore, if Hart had been hired as a second-class lineman, he wouldhave been working under the charge of a first-class lineman with whom hehad formerly been on an equal basis.DECISIONSTATEMENT OF THE CASE477WILLIAM J. PANNIER III, Administrative Law Judge: Thiscase was heard by me at Tyler, Texas, on November 26, 1974,pursuant to a complaint and notice of hearing issued onSeptember 20, 1974, by the Regional Director for Region 16of the National Labor Relations Board. The complaint wasbased upon an unfair labor practice charge filed on February28, 1974, and alleges a violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, 29 U.S.C.§ 151,et seq.,herein called the Act.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record, thebriefs filed on behalf of the parties, and upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTA. JurisdictionNew Era Electric Cooperative, Inc., herein called Re-spondent, is a corporation and public utility duly organizedunder, and existing by virtue of, the laws of the State of Texas,and is engaged in the-business of providing electric serviceand maintains an office in Athens, Texas. During the past 12months, Respondent, in the course and conduct of its busi-ness operations, derived gross revenues in excess of $250,000.I find, as admitted in Respondent's original answer, thatRespondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.B.The Labor Organization InvolvedInternational Brotherhood of ElectricalWorkers, Local346, AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.C. IssueWhether between December 1, 1973,1 and September 23,1974, Respondent failed and refused to reinstate J. C. Hart,Jr., to his former position of employment or to a substantiallyequivalent position of employment, and, if so, whether Re-spondent thereby violated Section 8(a)(1) of the Act?D. The June WalkoutInsofar as applicable to this proceeding, Respondent en-gages in both construction work, which normally entails con-struction of poles and wires to service new customers as wellas to improve existing facilities, and maintenance work, in-volving the maintaining of existing lines and facilities. Theconstruction work is performed by a crew of several individu-als,headed by first-class lineman Al Calloway who is incharge of two second-class linemen, several groundsmen andan operator. Maintenance work is handled by four service-iUnless otherwisestated, all datesoccurred in 1973217 NLRB No. 83 478DECISIONSOF NATIONALLABOR RELATIONS BOARDmen, each of whom works in a different geographical terri-tory or zone and each of whom generally has at least oneassistant. The servicemen and their assistants are responsiblefor stringing wire, hanging transformers,reading meters, andperforming the general maintenance duties arising during theday.Additionally, servicemen also have standby duty fornight maintenance.On May 29, 16 of Respondent's outside employees, includ-ing serviceman J. C. Hart, Jr., met to discuss certain griev-ances, principally relating to Respondent's safety regulationsaccording to Hart. At this meeting a list of five grievances wasprepared and the men unanimously agreed to present the listtoRespondent and to walk out if Respondent did not ac-quiesce in their demands. Later on the following afternoontheemployees attempted tomeetwithRespondent'smanager,J.B. Swink,' but as the latter had already de-parted for the day, they left their list of demands with Assist-antManagerJack Schwartz.'On the afternoon of May 31, the employees met with Swinkand with several members of Respondent's board of directors,one of whom, Vice President Woodrow Walker, read off eachof the demands and rejected each of them. During the courseof the meeting, then-Line Superintendent O. B. Boone, Jr.,who was with the group of employees, resigned and the meet-ing ended when the man left the office. Swink testified thatas the men left, they said, "We're leaving. We're quitting,"and further testified that themen then wentto the back of thewarehouse where they commenced removing their personalbelongings from their trucks, saying that they were leaving.Hart testified that following the meeting, Schwartz ap-proached him as he was standing at the back of the buildingand inquired if the men were quitting, to which Hart repliedthat the men were not quitting. Then, Hart testified, he toldSchwartz that he (Hart) had suffered an injured arm andintended to go to the doctor.' Schwartz testified that Harthad reported that he had injured his arm and intended to goto the doctor, but he did not recall asking Hart whether hewas quitting, although he did testify that he had asked Boonewhat the men were going to do and that Boone had said thatthey did not know.Swink testified that following the meeting with the em-ployees, he had spoken with Hart, asking that the men returnso that the matter could be further discussed, but that Harthad replied, in essence, that there was nothing left to bediscussed. Although Hart acknowledged that he had had aconversation with Swink on that date, he was not asked totestify as to what was said during that conversation and hedid not deny Swink's testimony as to what was. said duringthat conversation. Swink also testified that Hart said nothingto him about the injury on May 31, although he acknowl-2Respondent admitted that Swink is a supervisor within the meaning ofSec. 2(11) of the Act and an agent of Respondent.3In general, Schwartz'duties consist of assisting Swink by performingwhatever assignments the latter makes.Thus,when assigned such respon-sibilities,Schwarz has assisted in personnel relations and in directing work.However, normally his duties do not include direct supervision of mainte-nance and construction work as the direct supervision of such work is theresponsibility of the line superintendent.'Hart testified that earlier that afternoon his foot had slipped while hewas getting an "eye" out of his pickup truck in Payne Springs and that hehad hurt his elbow on the metal toolbox. Ultimately, the injury requiredsurgery in August.edged that on the following day he became aware that Harthad reported the injury to Schwartz.When the men did not report for work on the followingmorning, Respondent pursued two courses of action. First, ittreated the employees as having quit and terminated all oftheir benefits, e.g.,major medical and life insurance, sickleave, savings plan, and long term disability.' Second, itcontacted D. R. Florence Company, who had been perform-ing work for Respondent for several years, to obtain person-nel to perform the work that the employees had beenperforming.'On June 12, a number of the employees applied for rein-statement and, after the majority of them had signed uncondi-tionaloffers to return to work and had spoken with Swink,they returned to work for Respondent.E.Events Leading to Hart'sOffer toReturn to WorkOn June 1, the day that the strike commenced, Hart visiteda doctor who initially diagnosed his injury as a chipped boneand instructed Hart not to use the arm and not to work. OnJune 8, Hart went to Respondent's facility where, at Swink'sdirection, Schwartz filled out an accident report concerningthe injury. Therewas no discussionof the walkout nor ofHart's status. However, when Hart did not receive a sickleave check, he returned to Respondent's facility on June 12,at the same time that the other employees were meeting thereto offer to return to work. Swink was at home ill that morningand so Hart testified that he asked Schwartz about the sickleave and was told that his sick leave and vacation had beenterminated. Schwartz testified that when the men came inthat morning, Boone had acted as their spokesman in offeringto return to work, but he did not recall having a conversationwith Hart regarding the latter's sick leave benefits.Following themeetingwith Schwartz, a number of the menthen went to Swink's home to discuss returning to work forRespondent. Hart accompanied them and he testified thatwhile there, he asked Swink about the sick leave and vacationand that Swink said that it had all been terminated, althoughhe added that he would see that Hart's arm was fixed. Harttestified that he told Swink that he was still under a doctor'scare during their discussion, but that Swink did not say any-thing about returning to work. Swink testified that he recalledonly discussing the sick leave with Hart on this occasion,acknowledging that he had told Hart that "when you all quitworking the sick leave and everything stopped." However, headmitted that he did not. "remember a whole lot of the discus-sion" and that while he did not recall discussing Hart's injuryat that time, it was possible that Hart had said that he stillhad not been released by the doctor as yet.Schwartz testified that around the first of July, Hart camein to pick up some tools and the two of them discussed Hart'sIn its original answer, Respondent admitted the allegation that "Fromon or about May 31 to on or about June 12,certain employees of Respond-ent employed at its Athens, Texas, facility ceased work concertedly andwent on strike."6 Schwartz testified that Respondent had previously retained Florence asa contractor and that at the time of the walkout,Florence's personnel hadbeen performing construction work for Respondent. Swink testified thatunder Respondent's contract with Florence, which is indefinite in term, thelatter provides the number of men that Respondent needs at any given time,which could vary between I and 50 in number. NEW ERA ELECTRIC COOP., INC.479desire for payment for a key ring that Hart had purchased forsome of Respondent's keys. However, Schwartz further testi-fied that Hart did not make any statements about getting allof his personal belongings.Hart testified that his next contact with Respondent fol-lowing the June 12 meeting at Swink's homewas occasionedby a letter which Hart received from hispersonal insurancecompanystatingthat Swink had reported that Respondentwould no longer be making payroll deductions for the premi-ums on that policy. Hart testified that he went to see Swinkabout the matter and that Swink said that Hart would not begetting another check. Then, Hart testified that he askedSwink for a report on his retirement and that Swink repliedthat Respondent had already sent for Hart's retirement checkwhich he estimated would arrive approximately 20 daysthereafter. Hart placed this conversation as occurring in earlyJuly, but Swink testified that in June, Hart came to Respon-dent's facility for his personal belongings and while thereasked for his saving's planor retirement check which Swinksaid that he could have in approximately 2 weeks. AlthoughSwink denied that Hart had merely asked for a report on thisoccasion, he did admit that when he spoke with Hart con-cerning the matter, Respondent had already made the requestfor Hart's retirement check to be mailed.Hart telephoned Swink on the date that the latter hadestimated that the check would reach Respondent-Hart tes-tified that this was July 22 or 23, while Swink placed it onthe July 27-and uponascertainingthat Respondent had re-ceived the check, cameto the plant to pick it up. Hart testifiedthat it was on this occasion that he told Swink that he alsowanted to pick up his personal belongings. As noted above,Swink testified that Hart had already picked up these items.On October 15, Hart was released to return to work by hisdoctor and on thatsamedate he telephoned Swink to notifyhim of therelease.Swink, however, told Hart that there wereno openings. On October 17, Attorney John B. Waldrip senta letterto Respondent, attention of Swink, which, in perti-nent part,states:I represent Mr. Hart regarding his industrial injuryreceivedMay 31,1973.Mr. Hart was released by hisdoctor too[sic] return to work effective Monday, Octo-ber 15,1973.I know there is some dispute whether ornot Mr.Hart is eligible to return to work as he may havebeenterminated,either at his own request or by theconduct of the company following a walk-out byotheremployees of New Era ElectricCoop.on June1, 1973.Mr. Hart assured me that he did not participate in thewalk-out as he was injured and underthe care ofa doctoron that date.Mr. Hart informed me that he contactedyou on Monday,October 15, 1973 regarding his return-ing to work and at that time you did not know whetheror not your company would accept him back. This letterwill suffice as an unconditional offer by Mr. Hart toreturn to work,both in relation to his industrial accidentand regarding the walk-out,if in fact,he participated.The actual purpose of this letter is to put you on noticethatMr. Hart is ready,willing, and able to continue hisemployment with New Era Electric Coop.[Emphasissupplied.]During this same time period, an unfair labor practice charge, -docketed as Case 16-CA-5290, had been filed by the Unionwhich had been particularly concerned about the status ofHart.On October 24, Respondent's then-representative,Jerry R. Holleman, mailed a letter to an agent of the Boardintended to serve as a basis for approval of a withdrawalrequest filed by the Union, which was then in fact approvedby the Regional Director for Region 16. This letter states,inter alias-2.Mr. Hart will be eligible for reinstatement (a) whena vacancy in his position occurs; (b) when he repays themoney to his pension fund or agrees to start his pensionanew. He must agree that this is not to prejudice ourposition where workmen's compensation is concernedinasmuch as we consider that he was on strike or hadquit and was not eligible for workmen's compensation.Further, since he was on strike, he would have beeneligible for no sick leave or other insurance benefits dur-ing the period of absence.Not until September 23, 1974, was Hart offered his formerposition of serviceman with Respondent and then only as aresult of negotiations between the Union and Respondent.G. Respondent's Employee ComplementPrior to May 31, Hart had been a serviceman. As set forthin section II,D, supra,Respondent's maintenance operationsare divided into four zones with a serviceman and at least oneassistant assigned to each zone. On May 31, each of Respon-dent's servicemen was classified as a first-class lineman.'They were Hart, James Green, L. R. Porter, and Jerry Smi-ley. In addition, a fifth first-class lineman, Al Calloway, wasthe foreman on Respondent's construction crew a Two em-ployees, Jimmy Harris and Ronnie Alexander, were em-ployed on May 31 in the classification apprentice lineman, aclassification occupied by employees working their way up tofirst-class lineman status. Five employees (Freedy Bowman,Dewey Holloway, Donnie Boyd, Ray Massengill, and JohnWhite) were classified as groundman/operator, with the clas-sification of groundman being one which is occupied by em-ployees having no experience in electrical work and that ofoperator being occupied by employees who operate equip-ment, such as the digger trucks. No employees were classifiedas second-class linemen on May 31.9Swink testified that after the men returned in mid-June,Porter, Smiley, and Green resumed their duties as servicemanand, as Hart had not returned, Swink testified that he be-lieved that his place was taken by Jimmy Harris, who wasreclassified from groundman/operator to second-class line-man. However, Boone had resigned and, accordingly, Re-' Schwartz characterized a first-class lineman as an employee who usuallypossessesthe most experience and seniority, and as being able to do allphases of electrical work.8Thus, as Schwartz readily admitted in response to the General Counsel'squestion, the term first-classlineman and the term serviceman are notnecessarily interchangeable, for there are first-class lineman who, like Callo-way, do work other than maintenance serviceman.9This classification is utilized for individuals who are capable of perform-ing most, but not all, of the duties of employees in the first-class linemanclassification, as well as for those who lack the experience of first-classlineman 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had need of a line superintendent. Swink testifiedthat this position was offered to serviceman Green who ac-cepted the position with the express understanding that if hedid not feel that he could handle it, he was to be permittedto return to being a serviceman. Accordingly, testified Swink,one of Florence's employees, Don Newland, served thereafteras serviceman on the route which Green had been servicing.However, Swink testified, in September, Green' expressed dis-pleasure with his position as line superintendent and thoughhe changed his mind on this occasion, he later told Swink,"I'll stay with you until you findsomeone."Thus, Swinktestified that he interviewed about three people, selectingDave Highers who reported December 1. Green, who hadbeen in the hospital in early December, resumed his duties asserviceman on December 10, replacing Newland who, Swinktestified,was hired on December 19 by Respondent, andworked for a week performing construction workas a mem-ber of Calloway's crew.Green, who had participated in the walkout, testified thathe commenced working as line superintendent on July 1, onlyafter having secured Swink's promise that he would be per-mitted to resume his duties as serviceman if the superintend-ent'sjob proved unsatisfactory. Green further testified thatwhen he was promoted to line superintendent, Harris waspromoted to replace him as serviceman, just as Newland hadreplaced Hartas servicemanafterMay 31. However, whenthe superintendent's duties "got too much on my nerves,"testifiedGreen, he requested that he be permitted to returnto his serviceman's duties and,following his hospitalizationin early December,he resumed working as a serviceman onDecember 10. Thereafter, the four servicemen, Green testi-fied,were himself, Smiley, Porter, and Harris.Schwartz appeared more than minimally confused by thesequence of events in connection with the staffing followingthe walkout. Thus, he testified that Green was promoted toline superintendent "around the 1st of August or last ofJuly-about that time." This, of course, is contrary to thetestimoniesof Swink and Green, both of whom placed thismuch earlier in time, consistent with the fact that Boone hadresigned on May 31. Schwartz further testified, as had Green,that Newland was the serviceman on Hart's route followingthe employees' return to work in June, but Schwartz alsotestified that Harris was transferred permanently to the posi-tion of serviceman following Newland's departure and, thus,replaced Newland. This also is at odds with the testimony ofGreen that when he became line superintendent, his positionas serviceman was taken by Harris. Schwartz also testifiedthat Newland moved out of serviceman's work "about the 1stof November or around November sometime," but admitted"I can't recall exactly."General Counsel did not dispute Respondent's testimonythat following Higher's commencement of employment andGreen's return to the position of serviceman,there were novacancies in maintenance positions.AnalysisGeneral Counsel argues that Hart was an economic strikerentitled to reinstatement since on or about December 1, fol-lowing his unconditional offer to return to work, and thatRespondent violated Section 8(a)(1) and(3) of the Act byrefusing to reinstate him. To support this contention, fourarguments are advanced.First, based on Schwartz' testimony that Newland ceasedperforming serviceman's work "about the 1st of November oraround Novembersometime," the General Counsel arguesthat Hart should have been offered reinstatement in Novem-ber to the position which Newland had vacated. However,Schwartz' testimony is not the only testimony in the recordconcerning the date upon which Newland ceased performingthe duties of a serviceman, for Swink testified that Newlandworked until the "day that Green was supposed to go backout on the service truck"-presumably, December 1, sincethe 10-day delay in Green's return was occasioned by Green'shospitalization in early December. Based on my observationof these two witnesses and on my review of the record, I feelthat Swink, not Schwartz, should be credited in this regard.Schwartz appeared to be attempting to testify honestly, buthis recollection of events was unreliable. Thus, he testifiedthat Green was appointed line superintendent in late July orearly August-testimony which is controverted not only bythe testimonies of both Swink and Green, but also by theobjective consideration that Boone resigned on May 31,therebynecessitating his replacement as line superintendentmuch earlier than late July or early August. Moreover,Schwartz testified that Harris became a serviceman to replaceNewland when the latter departed. While there is no evidenceto controvert Schwartz' testimony that Harris had been per-manently promoted to the position of serviceman, Green'stestimony does show that Harris was promoted to replaceGreen, not Newland. Finally, Schwartz admitted that hecould not "recall exactly" when Newland vacated the posi-tion of serviceman. Thus, I do not credit Schwartz' testimonythat Newland ceased being serviceman on November 1 and,accordingly, I find that there was no vacancy for Hart to fillat that time.General Counsel's second argument is that: "Even if oneconsiders Newland's departure, Higher's arrival and Green'sjob switch as one event, the fact remains that there had to bean opening for a servicemanbeforeGreen could move into theposition." That there had to be a vacancy for Green to fill isaxiomatic.However, the record is clear that after Green'sreplacement as line superintendent,the four servicemen wereGreen, Smiley, Porter, and Harris. Thus, it is obvious that,as Swink testified, Green replaced Newland as the fourthserviceman. If theGeneralCounsel is arguing thatHart-not Green-should have been selected to fill that posi-tion,such an argument does not support the allegation thatRespondent violated the Act for two reasons. First, Greenhad engaged in the walkout and thus, assuming that Hart alsoparticipated in that walkout, both men enjoyed equal statusas past participants in a strike. Respondent would derive noadvantage in selecting one over the other on the basis of theirpast activities. Secondly, in June, before Hart offered to re-turn to work, Green had secured Respondent's promise thathe would be permitted to return to the serviceman's positionif the line superintendent's job proved unsatisfactory. Thus,in restoring Green to that position,Respondent was merelyhonoring a commitment made prior to Hart's offer to returnto work. Therefore, it cannot be maintained persuasively thatHart, rather than Green, should have been installed in theserviceman's position in December when it was vacated by NEW ERA ELECTRIC COOP., INC.Newland. Since there is no dispute concerning the fact thatthere were no vacancies which arose thereafter in the ser-vicemen's positions, neither can it be maintained that Re-spondent violated the Act after Green was restored to thestatus ofserviceman.The General Counsel's third argument to support his con-tent ion that Respondent violated the Act in failing to rein-state Hart is that under the terms of its contract with Flor-ence, Respondent should have replaced Newland with Hartimmediately upon the latter's application for employment asithad done when the other employees returned to work inJune, since Newland was but a temporary employee. At firstblush,this is a most appealing argument. But it is nc lackingin drawbacks. First, Schwartz' testimony that Harris' promo-tion to serviceman was permanent is uncontroverted and,accordingly, the only serviceman whose tenure might evenarguably be temporary on and after October 15, was that ofNewland. Yet, there was no dispute regarding Swink's tes-timony that as early as September, Green had expressed bothdissatisfaction with his duties as line superintendent and thedesire to resume his prior duties as serviceman. At some pointthereafter, the latter became a firm request by Green and,although he was willing to continue serving as line superin-tendent until Respondent had had an opportunity to secureand interview applicants,to select one of those applicants toreplace Green as superintendent, and to afford the applicantselected,Highers, the time needed to report to Athens fromOzark, Arkansas, this hardly afforded a basis for replacingNewland with Hart, thereby depriving Green, who had par-ticipated in the walkout, of the position which had beenpromised to him prior to the time that Hart applied forreinstatement:A, second drawback to the General Counsel's argumentthat Hart should have been reinstated to Newland's service-man position is the fact that there was some ambiguity inHart's status throughout the events involved in this proceed-ing. Thus, while Hart did participate in the May 29 meetingand did vote in favor of a walkout, and, although Hart didattend the employees' meeting with Respondent's board ofdirectors, Swink's testimony that the men said that they werequilting when they left that meeting stands uncontroverted,as does his testimony that the men then began removing theirpersonal belongings from their trucks, saying that they wereleaving. True, Hart did tell Swink that there was nothing leftto discuss and did state to Schwartz that the men were notquitting, but Hart was not removing his personal belongingsfrom his truck as were the other employees and, in fact, it wasBoone, not Hart, who spoke for the employees on that occa-sion.Moreover, Hartmade apoint of telling Schwartz of theinjury and of the fact that he was going to see a doctor. Thus,there could be room for doubt as to whether Hart was actu-ally acting in concert with the other employees. His subse-quent conduct in completing an accident report, seeking sickleave and protesting the terminationof hisbenefits on thegrounds that he was physically incapacitated and under adoctor's care, could only compound any such doubt.10 Suchconduct is more consistent with inability to work rather thanwith withholding services concertedly with other employees.10 Even at the hearing in this matter, Hart did not actually testify that hehad been a participant in the walkout481In fact, even after the other employees sought to return towork, Hart never attempted to clarify his status-he did notally himself with the other employees who were terminatingtheir activity, but continued to predicate his circumstances onhis injury by requesting sick leave and by pointing out toSwink on June 12 that he (Hart) was still under a doctor'scare. True, as the General Counsel points out, Respondentdid place Hart in the same category as the other employees,but, as Swink and Schwartz testified, this category was oneof employees who had, as they had asserted on May 31, quit.Not until June 8, after his benefits had been terminated, didHart return to Respondent to file an accident report.Hart's status became even more baffling in light of theletter of October 17, in which Hart's attorney states that Hart"assured me that he did not participate in the walkout." TheGeneral Counsel relies on Holleman's subsequent letter tosupport the contention Respondent was aware that Hart hadbeen engaged in protected concerted activity. However, thisletter was transmitted in an effort to resolve an unfair laborpractice charge and appears to be primarily designed towardthat end in that it concentrates on the conditions which mustbe met to effect approval of the withdrawal request, in amanner consistent with the position of all parties,e.g., "weconsider that he was on strike [as obviously asserted by theUnion and the Regional Office, and possibly also by Hart bythis time]or hadquit [Respondent's position]." This lettercan hardly be construed, in any event, as a statement ofRespondent's position regarding its feeling as to Hart's status.The letter does, however, raise significant point with re-gard to the General Counsel's argument that Newland shouldhave been replaced by Hart on October 15, for Holleman'sletter was sent while Newland still occupied the position ofserviceman and, obviously, after Hart had applied for rein-statement. Yet, all parties were satisfied with Respondent'sagreement to reinstate Hart "when a vacancy in his positionoccurs," and on the basis of this letter, the withdrawal requestwas approved, thereby tacitly acknowledging the ad^uacy ofRespondent's commitment.It could, of course, be-e arguedthat the Regional personnel were unaware of Newland'sstatus at that time, but this surely would not be the case bythe time that the complaint issued in the instant case. Yet,this complaint alleges only that Respondent acted unlawfully"On or about December1,1973, andat all times since.. .. '-thereby continuing to adhere to the tacit acknowl-edgement that Hart's rights under the Act were not infringedon by the continued employment of Newland between Octo-ber 15 and December 1. Although the General Counsel inter-rogated Swink concerning the nature of Respondent's con-tract with Florence, at no point did he alert Respondent thatitmight later be contended that Respondent had violated theAct by failing to reinstate Hart prior to December 1, or thatitmight be argued that Hart should have replaced Newlandon and after October 15. This is significant for, as foundabove, Green, who ultimately replaced Newland, had alreadyindicated a desire to resume his former duties as a servicemanby the time that Hart applied for reinstatement, and at somepoint after that initial indication in September, he made afirm request based on Respondent's prior commitment. Thisrequestmay have occurred prior to October 15, with thedelay in restoring him to that position being accounted for bythe fact that Respondent had to interview applicants, select 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDa replacement, and afford that replacement an opportunity toreport for work. Respondent did not go into the matter exceptto the extent necessary to explain the events on and -afterDecember 1, the only time period alleged in the complaint.Nor did Respondent pursue the matter of its belief regardingHart's status between June 1 and October 24, for on the latterdate it had made a commitment to reinstate Hart to the nextavailable position and, accordingly, the events which tran-spired previously were immaterial except to the extent that'they shed light on the time period alleged in the complaint.Thus, while in other circumstances, the 46-day differencebetween October 15 and December 1 might be treated as amere variance between the proof and the pleadings in thiscase, in view of the October 17 letter, and the withdrawal, Ifeel that there is no alternative but to reject the GeneralCounsel's argument that Respondent's violation is estab-lished by its failure to reinstate Hart by replacing Newlandon and after October 15, since Respondent was not accordedsufficient notice to enable it to fully litigate such a matter.The General Counsel's final argument in support of itscontention that Respondent violated Section 8(a)(1) and (3)of the Act by failing to reinstate Hart is that, on December19, Respondent hired Newland as a second-class lineman andthat since a second-class lineman is substantially equivalentto a first-class lineman, Hart should have been offered theposition which was given to Newland. In making this argu-ment, however, the General Counsel overlooks a very impor-tant distinction-first-class and second-class linemen areclassifications, not positions, with the result that not all first-class linemen perform the same duties; e.g., Calloway is clas-sified as a first-class lineman, but occupies the position ashead of a construction crew. Hart is a first-class lineman, buthe occupies the position of serviceman handling maintenancework. The position of serviceman doing maintenance work isalso occupied by a second-class lineman, Jimmy Harris. New-land, when hired on December-19, was classified as a second-class lineman, but he was assigned to a position on Calloway'screw doing construction work. There is no evidence of anynecessary correlation between classification and position atRespondent's operation. There is no evidence that `the dutieswhich Newland performed on Calloway's crew were substan-tially equivalent to those which a maintenance servicemanperforms. Indeed, there is no evidence that there has been anyinterchange between the maintenance and constructioncrews, or that Hart possesses the qualifications needed toperform construction work. Moreover, there is no evidencethat Respondent harbored animus toward Hart, such that itwould violate the terms of the October 24 letterand assignwork which was substantially equivalent to that of mainte-nance serviceman to someone other than Hart. In these cir-cumstances, I find that the General Counsel has failed toestablish' that Respondent had a vacancy in a position sub-stantially equivalent to that which Hart had occupied, andthatRespondent failed to offer Hart employment in thatposition.Therefore, .I find that since on or about December 1, Re-spondent did not possess any vacancies to which Hart couldhave been reinstated and, consequently, that it had not beenshown that Respondent violated Section 8(a)(3) and (1) of theAct by failing to offer reinstatement to Hart between Decem-ber 1 and September 23, 1974.CONCLUSIONS OF LAWL Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not violated the Act by failing andrefusing to reinstate J. C. Hart, Jr., to his former position ofemployment between December 1 and September 23, 1974,and Respondent has not in any other manner committedunfair labor practices within the meaning of the NationalLabor Relations Act, as amended.[RecommendedOrder for dismissal omitted frompublication.]